                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MANUELA HERNANDEZ, et al.,                         Case No. 5:19-cv-07888-EJD
                                                       Plaintiffs,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                v.
                                   9
                                                                                           Re: Dkt. No. 14
                                  10    COUNTY OF SANTA CLARA, et al.,
                                                       Defendants.
                                  11

                                  12          Plaintiff in the above-entitled matter failed to file a case management conference statement
Northern District of California
 United States District Court




                                  13   in compliance with the Court’s order. THE COURT hereby issues an ORDER TO SHOW

                                  14   CAUSE why plaintiff's claims should not be dismissed for failure to prosecute, pursuant to Rule

                                  15   41(b) of the Federal Rules of Civil Procedure. The hearing on the order to show cause will be

                                  16   held March 12, 2020 at 10:00 AM. If plaintiff fails to appear, the case shall be dismissed for

                                  17   failure to prosecute.

                                  18          The Initial Case Management Conference set for March 5, 2020 is VACATED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 3, 2020

                                  21                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
